DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group II comprising claims 8 – 11 in the reply filed on 11/2/2001 is acknowledged.  Claims 1 – 7 have been rejoined.
Allowable Subject Matter
Claims 1 – 11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Lee et al. (KR 10-2014-0015941 A) teach a microfluid block (1000) for securely fluidically interconnecting two microfluidic body parts (100) (see figure 1).
Regarding claim 1, the cited prior art neither teaches nor fairly suggests a modular microfluidic system further comprising:
a first microfluidic module having a first module body comprising a microfluidic channel and a first connector extending outward from the module body, wherein the first connector is provided with a protrusion; and
a second microfluidic module having a second module body comprising a microfluidic channel, a second connector comprising a guider configured to guide the protrusion upon insertion of the first connector into the second module body, and a locker configured to fix the protrusion,



Regarding claim 8, the cited prior art neither teaches nor fairly suggests a modular microfluidic system further comprising:
a first microfluidic module comprising a microfluidic channel and a first connector extending outward from the first microfluidic module, wherein a side surface of the first connector comprises a protrusion;
a second microfluidic module comprising a microfluidic channel, a second connector comprising a guider configured to guide the protrusion upon insertion of the first connector into the second microfluidic module, and a locker configured to fix the protrusion; and
a resilient member having a through hole, wherein the resilient member is disposed between the first microfluidic module and the second microfluidic module to fluidly communicate the first microfluidic module with the second microfluidic module.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu et al. (US 2008/0017306 A1) teach microfluidic systems comprising interconnected components. Summersgill et al. (US 2005/0255003 A1) teach a modular .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796